Title: 1782 November 11. Monday.
From: Adams, John
To: 


       Mr. Whitefoord the Secretary of Mr. Oswald came a second Time, not having found me at home Yesterday, when he left a Card, with a Copy of Mr. Oswalds Commission attested by himself (Mr. Oswald). He delivered the Copy and said Mr. Oswald was ready to compare it to the original with me. I said Mr. Oswalds Attestation was sufficient as he had already shewn me his original. He sat down and We fell into Conversation, about the Weather and the Vapours and Exhalations from Tartary which had been brought here last Spring by the Winds and given Us all the Influenza. Thence to french Fashions and the Punctuality with which they insist upon Peoples wearing thin Cloaths in Spring and fall, tho the Weather is ever so cold, &c. I said it was often carried to ridiculous Lengths, but that it was at Bottom an admirable Policy, as it rendered all Europe tributary to the City of Paris, for its Manufactures.
       We fell soon into Politicks. I told him, that there was something in the Minds of the English and French, which impelled them irresistably to War every Ten or fifteen Years. He said the ensuing Peace would he believed be a long one. I said it would provided it was well made, and nothing left in it to give future Discontents. But if any Thing was done which the Americans should think hard and unjust, both the English and French would be continually blowing it up and inflaming the American Minds with it, in order to make them join one Side or the other in a future War. He might well think, that the French would be very glad to have the Americans join them in future War. Suppose for Example they should think the Tories Men of monarchical Principles, or Men of more Ambition than Principle, or Men corrupted and of no Principle, and should therefore think them more easily seduced to their Purposes than virtuous Republicans, is it not easy to see the Policy of a French Minister in wishing them Amnesty and Compensation? Suppose, a french Minister foresees that the Presence of the Tories in America will keep up perpetually two Parties, a French Party and an English Party, and that this will compell the patriotic and independant Party to join the French Party is it not natural for him to wish them restored? 3. Is it not easy to see, that a French Minister cannot wish to have the English and Americans perfectly agreed upon all Points before they themselves, the Spaniards and Dutch, are agreed too. Can they be sorry then to see us split upon such a Point as the Tories? What can be their Motives to become the Advocates of the Tories? The french Minister at Philadelphia has made some Representations to Congress in favour of a Compensation to the Royalists, and the C. de Vergennes no longer than Yesterday, said much to Me in their favour. The Comte probably knows, that We are instructed against it, that Congress are instructed against it, or rather have not constitutional Authority to do it. That We can only write about it to Congress, and they to the States, who may and probably will deliberate upon it 18 Months, before they all decide and then every one of them will determine against it.—In this Way, there is an insuperable Obstacle to any Agreement between the English and Americans, even upon Terms to be inserted in the general Peace, before all are ready.—It was the constant Practice of The French to have some of their Subjects in London during the Conferences for Peace, in order to propagate such Sentiments there as they wished to prevail. I doubted not such were there now. Mr. Rayneval had been there. Mr. Gerard I had heard is there now and probably others. They can easily perswade the Tories to set up their Demands, and tell them and the Ministers that the Kings Dignity and Nations honour are compromised in it.
       For my own Part I thought America had been long enough involved in the Wars of Europe. She had been a Football between contending Nations from the Beginning, and it was easy to foresee that France and England both would endeavour to involve Us in their future Wars. I thought it our Interest and Duty to avoid them as much as possible and to be compleatly independent and have nothing to do but in Commerce with either of them. That my Thoughts had been from the Beginning constantly employed to arrange all our European Connections to this End, and that they would be continued to be so employed and I thought it so important to Us, that if my poor labours, my little Estate or (smiling) sizy blood could effect it, it should be done. But I had many fears.
       I said the King of France might think it consistent with his Station to favour People who had contended for a Crown, tho it was the Crown of his Ennemy. Whitefoord said, they seem to be, through the whole of this, fighting for Reputation. I said they had acquired it and more. They had raised themselves high from a low Estate by it, and they were our good Friends and Allies, and had conducted generously and nobly and We should be just and gratefull, but they might have political Wishes, which We were not bound by Treaty nor in Justice or Gratitude to favour, and these We ought to be cautious off. He agreed that they had raised themselves very suddenly and surprisingly by it.
       
        
        We had more Conversation on the State of Manners in France, England, Scotland and in other Parts of Europe, but I have not Time to record this.
       
      